Title: To John Adams from United States House of Representatives, 26 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 26, 1790
				
				The Speaker of the House of Representatives having signed an enrolled bill, I am directed to bring it to the Senate for the signature of the Vice President;The House of Representatives agree to the amendment proposed by the Senate to the resolve “for defraying the expense of seals for the supreme and circuit courts of the United States.”
				
					
				
				
			